DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,337,322 to Wang et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application recites a resistivity measuring sensor disposable within a tool body corresponding to the resistivity measuring sensor of claim 1 of the US Patent.  In addition, dependent claims 2-14 of the instant application correspond to claims 2-14 of the US Patent.
US 10,337,322
Instant Application 16/421,738

a sensor body having a longitudinal axis, wherein the sensor body is separable from and at least partially disposable within a tool body;
a transmitting antenna disposed along a length of the sensor body; 
a receiving antenna disposed along a length of the sensor body; and 
an electronics section configured to receive signals from the transmitting antenna.
1. A resistivity-measuring sensor disposable within a drillstring, the sensor comprising:
a sensor body having a longitudinal axis, wherein the sensor body is separable from and disposable in the drillstring at a radially offset distance from the longitudinal axis of the drillstring; 
a transmitting antenna disposed along a length of the sensor body; 
a receiving antenna disposed along a length of the sensor body; and 
an electronics section contained within the sensor body for generating and receiving signals to and from the transmitting and receiving antennas.
2. The sensor of claim 1, wherein at least one antenna is configured to generate magnetic moments parallel with the longitudinal axis of the sensor body
2. The sensor of claim 1, wherein at least one antenna is configured to generate magnetic moments parallel with the longitudinal axis of the sensor body.
3. The sensor of claim 1, wherein at least one antenna is configured to generate magnetic 


4-14


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,638,819 to Wang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application recites a resistivity measuring sensor disposable within a tool body corresponding to the resistivity measuring sensor of claim 1 of the US Patent.  In addition, dependent claims 2-14 of the instant application correspond to claims 2-14 of the US Patent..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0001624 to Ritter et al. (hereinafter Ritter) in view of US 6,100,696 to Sinclair (hereinafter Sinclair).
Regarding independent claim 1, Ritter discloses a resistivity-measuring sensor disposable within a tool body (Fig. 2, resistivity sensor 109, para. 0038), the sensor comprising:
a sensor body having a longitudinal axis (Fig. 2, sensor 109), wherein the sensor body is separable from and at least partially disposable within a tool body (Fig. 2, the sensor 109 is separable from the sub 101 and is at least partially disposable in the sub 101).
Ritter fails to disclose that the sensor comprises a transmitting antenna disposed along a length of the sensor body; a receiving antenna disposed along a length of the sensor body; and an electronics section configured to receive signals from the transmitting antenna.
Resistivity sensors having the above configuration are well known and commonly used in the art.  For example, in the same field of endeavor, Sinclair discloses a resistivity sensor comprising a transmitting antenna disposed along a length of the sensor body (FIG. 1, transmitter coil 16, col. 6, II. 34-35); a receiving antenna disposed along a length of the sensor 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Ritter so that the sensor comprises a transmitting antenna disposed along a length of the sensor body; a receiving antenna disposed along a length of the sensor body; and an electronics section configured to receive signals from the transmitting antenna, as taught by Sinclair. This would have been done since resistivity sensors having the above configuration are well known in the art.

    PNG
    media_image1.png
    521
    790
    media_image1.png
    Greyscale

Independent claim 16 recites similar features as those recited in independent claim 1 and thus is rejected on the same grounds.
Regarding claims 2 and 18, Ritter fails to disclose wherein at least one antenna is configured to generate magnetic moments parallel with the longitudinal axis of the sensor body.

Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1. 
Regarding claims 3 and 19, Ritter fails to disclose wherein at least one antenna is configured to generate magnetic moments misaligned with the longitudinal axis of the sensor body.  
Sinclair discloses wherein at least one antenna is configured to generate magnetic moments misaligned with the longitudinal axis of the sensor body (FIG. 3, antennas 16, 18 and 20 generate fields 60 and 62 which at one point are not in alignment with the longitudinal axis of the sensor body, i.e., at least one antenna is configured to generate magnetic moments misaligned with the longitudinal axis of the sensor body).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claim 4, Ritter fails to disclose a calibrating device configured to calibrate signals generated from the receiving antennas.
Sinclair discloses a calibrating device configured to calibrate signals generated from the receiving antennas (FIG. 6 is a block-diagram showing exemplary electronic circuits that may be used to acquire data using the sensor coil arrangement and the electronic circuits are configured to calibrate signals generated from the coils, col. 8, II. 66-col. 9, II. 34).

Regarding claim 5, Ritter fails to disclose wherein the calibrating device comprises a signal generator configured to generate a voltage signal at a desired frequency.
Sinclair discloses wherein the calibrating device comprises a signal generator configured to generate a voltage signal at a desired frequency (FIG. 6, at least circuit 86 generates a voltage signal at a frequency in the range of 20 KHZ to 80 KHz, col. 9, II. 2-13).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claim 8, Ritter fails to disclose wherein at least part of the sensor body comprises a non- conducting material.
Sinclair discloses wherein at least part of the sensor body comprises a non-conducting material (The transmitter and receiver coils 16, 18, 20 may be wound on a temperature-stable fiberglass/epoxy composite forms, col. 7, II. 7-10).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claims 10 and 20, Ritter fails to disclose a sensor cover that fits over the sensor body, wherein at least part of the sensor cover comprises a non-conducting material.
Sinclair discloses a sensor cover that fits over the sensor body, wherein at least part of the sensor cover comprises a non-conducting material (The transmitter and receiver coils 16, 18, 20 may be wound on a temperature-stable fiberglass/epoxy composite forms, i.e., composite forms corresponds to a cover that fits over the sensor body, col. 7, II. 7-10).

Regarding claim 12, Ritter fails to disclose wherein a radially outermost surface of the sensor body is at a distance from the longitudinal axis of the drillstring substantially equal to or less than an outer diameter of the drillstring.
Sinclair discloses wherein a radially outermost surface of the sensor body is at a distance from the longitudinal axis of the drill string substantially equal to or less than an outer diameter of the drill string (no part of tool 10 protrudes or extends radially outward beyond a diameter of the drill collar 12, see FIG. 1 and thus a radially outermost surface of the resistivity sensor is at a distance from the longitudinal axis of the drill string substantially equal to or less than an outer diameter of the drill string).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claim 15, Ritter discloses that the sensor is configured such that when the tool body rotates, transmitting and receiving patterns from the antennas rotate with the tool body (Fig. 1 and para. 0034).
Regarding claim 17, Ritter discloses wherein the sensor is configured to be radially offset from a longitudinal axis of the tool body (Fig. 2, sensor 109 is offset from sub 101).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Sinclair in view of US 2014/0136114 to Liu et al. (hereinafter Liu).

Liu discloses a compensating transmitter 804, i.e., antenna, which transmits compensating signals to the pair of receivers 806, 808 and the measuring transmitter 800, 808 transmits measuring signals to the pair of receivers. The pair of receivers measures the amplitudes and phases of the compensating signals and the measuring signals in a sequential order and computes a compensated amplitude ratio and a compensated differential phase accordingly (para. 0030).
That is, Liu discloses a calibrating device comprising an antenna (compensating transmitter 804) configured to generate a voltage signal at a desired frequency in the receiving antennas (a transmitter coil transmits an interrogating electromagnetic signal which propagates through the well bore and into the surrounding formation and signals from the formation reach receiver coils, inducing a signal voltage that is detected and measured to determine an amplitude attenuation and phase shift between coils).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the calibrating device taught by modified Ritter to incorporate an antenna configured to generate a voltage signal at a desired frequency in the receiving antennas, as taught by Liu.  This would have been done in order to provide a measurement tool with a compensating transmitter to calibrate receiver-induced errors in amplitude and phase without any interference due to a short distance between the compensating transmitters and a pair of receivers, as taught by Liu at para. 0027.

Liu discloses a tool body 102 including a compensating transmitter 804, a first receiver 806 and a second receiver 808, and a first measuring transmitter 802 and a second measuring transmitter 800, for formation resistivity measurements. The compensating transmitter 804 can be positioned substantially at the midpoint between the pair of receivers 806 and 808 (FIG. 8 and para. 0064). That is, Liu discloses a calibrating device (compensating transmitter 804) substantially equally spaced between a pair of receiving antennas (receiver 806 and 808).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the calibrating device taught by Sinclair so that the calibrating device is substantially equally spaced between a pair of receiving antennas, as taught by Liu. This would have been done in order to provide a measurement tool without a prolonged length to reduce side effects and manufacturing costs, as taught by Liu at para 0025.

Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Sinclair in view of US 2009/0302851 to Bittar et al. (hereinafter Bittar).
Regarding claim 9, modified Ritter fails to disclose circumferential grooves in an outer surface of the sensor body, each groove having an insulating layer deposited therein on which the antennas are wound.
Bittar discloses circumferential grooves in an outer surface of the sensor body (FIG. 2, regions 106 are formed on outer surface of module 102, para. 0027), each groove having an insulating layer deposited therein on which the antennas are wound (To mechanically support 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Ritter to include circumferential grooves in an outer surface of the sensor body, each groove having an insulating layer deposited therein on which the antennas are wound, as taught by Bittar. This would have been done in order to support and protect the coils as taught by Bittar at para. 0027.
Regarding claim 11, modified Ritter fails to disclose wherein the sensor cover further comprises one or more slots aligned substantially along a direction of magnetic moments generated by respective antennas underneath.
Bittar discloses a protective structure to be placed over the tilted antennas, the protective structure is a sleeve 1013 consisting of a tubular body 1014 having a pattern of windows 1016 arranged so as to be aligned with one or more tilted antennas (FIG. 10B and para. 0046). That is, Bittar discloses a sensor cover (sleeve 1013) comprising one or more slots (window 1016) aligned substantially along a direction of magnetic moments generated by respective antennas underneath (windows are aligned along a direction of magnetic moments generated by the antennas).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the sensor cover taught by Ritter to include one or more slots aligned substantially along a direction of magnetic moments generated by respective antennas underneath, as taught by Bittar. This would have been done 
Regarding claim 13, modified Ritter fails to disclose a tool face measurement sensor configured to measure the angular position of the drillstring relative to the wellbore.
Bittar discloses that for logging while drilling (LWD), downhole sensors 26 are located in the drill string 8 near the drill bit 14. The sensors 26 include directional instrumentation and a modular resistivity tool with tilted antennas for detecting bed boundaries. The directional instrumentation measures the inclination angle, the horizontal angle, and the rotational angle (a.k.a. "tool face angle") of the LWD tools (FIG. 1 and para. 0024). That is, Bittar discloses a tool face measurement sensor (sensors 26) configured to measure the angular position of the drill string relative to the wellbore.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Sinclair to include a tool face measurement sensor configured to measure the angular position of the drill string relative to the wellbore, as taught by Bittar. This would have been done in order to measure the inclination angle, the horizontal angle, and the rotational angle (a.k.a. "tool face angle") of the LWD tools, as taught by Bittar at para. 0024.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Sinclair in view of US 2008/0294344 to Sugiura (hereinafter Sugiura).
Regarding claim 14, modified Sinclair discloses a sensor body disposed in a drill string pocket (FIG. 2 of Ritter, sensor 109 disposed in sub 101), wherein electromagnetic signals are 
Modified Ritter fails to disclose multiple sensor bodies disposed in drill string pockets.
However, disposing multiple sensors in drill string pockets is well known in the art as evidenced by Sugiura.
Sugiura discloses a drill string 30 including a downhole drilling motor, a mud pulse telemetry system, and one or more additional sensors, such as LWD and/or MWD tools for sensing downhole characteristics of the borehole and the surrounding formation (FIG. 1, para. 0036). For example, Sugiura discloses an angular sensor 200 configured to measure the relative angular position between shaft 115 and housing 110 and deployed, for example, in control module 140 (FIG. 2). The angular sensor 200 includes first and second magnets 220A and 220B deployed on the shaft 115 and a plurality of magnetic field sensors 210A-H deployed about the circumference of the housing 110 (para. 0040). That is, Sugiura discloses multiple sensors (magnetic field sensors 210A-H) in drill string pockets (sensors 210 are disposed within shaft and thus are disposed in pockets).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Sinclair to dispose multiple sensor bodies in drill string pockets as taught by Ritter. This would have been done in order to sense downhole characteristics of the borehole and the surrounding formation, as taught by Sugiura at para. 0036

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858